DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 08/11/2022 in which claims 1-6, 8, 10-11, and 14 are currently amended. By this amendment, claims 1-14 are still pending in the application.
Allowable Subject Matter
Claims 1-14 are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination,
As in claim 1: A computer-based method of forecasting total electric vehicle state of charge and total electric vehicle energy storage capacity in a parking area, the forecasting method comprising among other patentable features and steps, “forecasting, by a processor, future occupation of parking bays in a parking area by electric vehicles based on expected arrival times and expected stay durations of the electric vehicles entering the parking area… determining, by the processor, the expected arrival times and expected stay durations of electric vehicles entering the parking area based on information from a computer-based parking reservation system for the parking area; obtaining, by the processor, expected charge and discharge capacities  of the electric vehicles forecast to enter the parking area, based at least in part on information from the parking reservation system; based on the obtained expected charge and discharge capacities of the electric vehicles forecast to enter the parking area, forecasting, by the processor, a total electric vehicle state of charge and total electric vehicle energy storage capacity in the parking area; 4Application Number 16/867,676 Response to Office Action mailed May 17, 2022 recording, by the processor, actual arrivals and departures of electric vehicles at the parking area; and adjusting, by the processor and on the basis of the recorded arrivals and departures, the forecast of: future occupation of the parking bays; total electric vehicle state of charge; and total electric vehicle energy storage capacity in the parking area”.
Claims 2-9,13, and 14 depend either directly or indirectly from claim 1 and therefore are allowed for the same reasons.
As in claim 10: A computer-based forecasting system programmed to: “forecast future occupation of parking bays in a parking area by electric vehicles based on expected arrival times and expected stay durations of the electric vehicles entering the parking area…determine the expected arrival times and expected stay durations of electric vehicles entering the parking area based on information from a computer-based parking reservation system for the parking area; obtain expected charge and discharge capacities of the electric vehicles forecast to enter the parking area, based at least in part on information from the parking reservation system; based on the obtained expected charge and discharge capacities of the electric vehicles forecast to enter the parking area, forecast, a total electric vehicle state of charge and total electric vehicle energy storage capacity in the parking area; record actual arrivals and departures of electric vehicles at the parking area; and adjust, on the basis of the recorded arrivals and departures, the forecast of: future occupation of the parking bays; total electric vehicle state of charge; and total electric vehicle energy storage capacity in the parking area”.
Claims 11-12 depend either directly or indirectly from claim 10 and thus are also allowed for the same reasons.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,895,993 discloses the general state of the art regarding a state of charge indicator of hybrid vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        September 8, 2022